Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00346-CV

                           IN RE SOUTHWEST RESEARCH INSTITUTE

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 21, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 9, 2014, relator Southwest Research Institute filed an emergency petition for writ

of mandamus and an emergency motion for temporary stay pending a ruling on the mandamus

petition. Relator complains of the trial court’s denial of its plea to the jurisdiction. The court has

considered the petition for writ of mandamus and the response filed on behalf of the real parties in

interest and is of the opinion that relator is not entitled to the relief sought.

           Mandamus properly issues only to correct a clear abuse of discretion or the violation of a

duty imposed by law when there is no other adequate legal remedy. See Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992). Except in circumstances that do not apply here, a trial court’s ruling

on a plea to the jurisdiction is generally not reviewable by mandamus because it involves a question


1
 This proceeding arises out of Cause No. 2009-CI-07748, styled Pressure Systems International, Inc. and Equalaire
Systems, Inc. v. Southwest Research Institute, pending in the 408th Judicial District Court, Bexar County, Texas, the
Honorable Cathleen M. Stryker presiding.
                                                                                 04-14-00346-CV


of law that is reviewable by ordinary appeal. See In re State Bar of Tex., 113 S.W.3d 730, 734

(Tex. 2003); see also Bell Helicopter Textron, Inc. v. Walker, 787 S.W.2d 954, 955 (Tex. 1990).

Accordingly, the petition for writ of mandamus and the emergency motion for temporary stay are

denied. See TEX. R. APP. P. 52.8(a).


                                               PER CURIAM




                                             -2-